REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance: In view of the amendments and the attorney’s arguments, the claimed invention is novel and unobvious over the closest cited prior art of Pourahmadi et al. (U.S. Patent No. 6,664,104), Branch et al. (U.S. Patent No. 9,096,823), Goel, A. (U.S. Patent Pub. No. 2016/0016171) and Ganesan et al. (U.S. Patent Pub. No. 2008/0219894), and no additional prior art was identified that teaches a disease diagnostic system as currently claimed.  While Pourahmadi teaches a microfluidic device and system comprising a flow-through microfluidic chip for capturing an analyte in an extraction chamber and releasing the analyte into an elution fluid for downstream amplification and detection of the analyte, wherein the chip comprises a channel, a mixing chamber, a lysis chamber, a flow-through component, a waste chamber, a reagent chamber, a reaction chamber and one or more pumps and valves (see Figure 2), neither Pourahmadi nor any other of the cited art references teach or suggest a mixing chamber comprising a plurality of lateral cavities in proximity to each other, wherein the mixing chamber is configured to receive energy to facilitate mixing to form a solution when fluid surface tension traps air within the plurality of lateral cavities, wherein the trapped air vibrates rapidly at a resonance frequency and produces acoustic incident waves, and the proximity of the plurality of lateral cavities causes rapid reflection of the acoustic incident waves in the chamber, as currently claimed.  In addition, none of the cited references teach or suggest a rectangular chip body comprising a mixing chamber, a main channel, first, second and third pumps, a separation area, a waste chamber, an amplification chamber and first and second valves in the claimed configuration, including wherein the mixing 
In addition, claims 11-20, drawn to a disease diagnosis method, are rejoined with claims 1-10, in accordance with MPEP 821.04(b) since these claims are ultimately dependent from the allowable product base claim 1, or otherwise include all the limitations of an allowable base claim.  These claims have been renumbered accordingly. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany an issue fee.  Such admissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637